Citation Nr: 0308557	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-07 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to service connection for cancers of the bladder, 
lung, colon, kidney, and bones, for purposes of accrued 
benefits.

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1942 to April 
1946.  The appellant is the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1999 and later RO decisions that denied the 
issues listed on the first page of this remand.  In March 
2001, the Board remanded the case to the RO for additional 
development.


REMAND

In the March 2001 remand, the Board requested the RO to 
obtain a dose estimate of the veteran's exposure to radiation 
in service from the Defense Threat Reduction Agency (DTRA) 
with his wearing of radiation badges as a Marine radar 
technician and his presence in Japan aboard LST 615 being the 
focus of the inquiry.  The RO requested the information from 
the DTRA and a reply was received dated in May 2001.  That 
reply is inadequate.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should make a request to the 
DTRA for additional information.  It 
should be explained that the original 
request may not have adequately indicated 
the focus of the inquiry.  It should be 
explained that the veteran alleges 
proximity to Hiroshima or Nagasaki while 
aboard the U.S.S. LST-615, that arrived 
at Sasebo, Japan, on October 8 and 
departed on November 13, 1945.  The DTRA 
should be asked to provide any 
information as to the ship's movements 
and as to whether the veteran performed 
official military duties within 10 miles 
of the limits of either city.  If 
applicable, a dose estimate of the 
veteran's exposure to radiation while in 
this area should be provided.

2.  After the above development, the RO 
should review the appellant's claims.  If 
action remains adverse to her, an 
appropriate supplemental statement of the 
case should be sent to her and the 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




